
	

113 HCON 13 IH: Expressing the sense of the Congress that the United States Fish and Wildlife Service should incorporate consideration of global warming and sea-level rise into the comprehensive conservation plans for coastal national wildlife refuges, and for other purposes.
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 13
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mrs. Christensen
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the United States Fish and Wildlife Service should incorporate consideration of
		  global warming and sea-level rise into the comprehensive conservation plans for
		  coastal national wildlife refuges, and for other purposes.
	
	
		Whereas global warming can generally be described as an
			 increase in the average temperature of the earth’s atmosphere, and sea-level
			 rise can best be described as an overall increase in sea level;
		Whereas global warming and related aspects of climate
			 change are caused by the emissions of carbon dioxide and other greenhouse gases
			 due to industrial processes and fossil fuel combustion associated with the
			 process of economic growth, and changes in land use such as
			 deforestation;
		Whereas studies show that the continuation of historical
			 trends of greenhouse gas emissions will result in additional global warming,
			 with current projections of global warming 2.5°F to 10.4°F by 2100;
		Whereas global warming will induce sea-level rise that
			 will steadily inundate coastal areas, change precipitation patterns, increase
			 risk of droughts and floods, threaten biodiversity, and offer a host of
			 potential challenges to public health;
		Whereas the generally expected 50 to 200 cm sea-level rise
			 from global warming would inundate 7,000 square miles of dry land in the United
			 States and equal amounts of coastal wetlands;
		Whereas such sea-level rise will effectively force
			 recreational beaches inland, exacerbate coastal flooding, and increase the
			 salinity of aquifers and estuaries in the next century;
		Whereas it has been reported that the accumulation of
			 carbon dioxide in the atmosphere now will persist for approximately 100
			 years;
		Whereas if we are not proactive in our efforts to reduce
			 greenhouse gas emissions and wait to see obvious effects of global warming and
			 sea-level rise, it may be too late to avoid the harmful repercussions of such
			 events;
		Whereas the ongoing and projected estimates of sea-level
			 rise as a result of global warming threaten the loss of 22 percent of the
			 world’s coastal wetlands by 2080;
		Whereas the ongoing and projected increases in sea-level
			 rise as a result of global warming have extremely strong implications for
			 stewardship by the United States Fish and Wildlife Service of nearly 1,100,000
			 acres of coastal wetlands located in 159 coastal national wildlife refuges in
			 the United States and its Caribbean and Pacific territories;
		Whereas the National Wildlife Refuge System was created to
			 conserve fish, wildlife, and plants and their habitats;
		Whereas the effects of global warming and sea-level rise
			 may greatly impact the effectiveness of the National Wildlife Refuge System in
			 the conservation of migratory birds, anadromous and interjurisdictional fish,
			 marine mammals, endangered species and threatened species, and the habitats on
			 which these species depend;
		Whereas global warming and sea-level rise has already
			 begun to affect some of the Nation’s most valued natural resources such as the
			 coral reefs near Buck Island National Park in St. Croix, Virgin Islands, and
			 Blackwater National Wildlife Refuge on the Chesapeake Bay, and other areas;
			 and
		Whereas amendments to the National Wildlife Refuge System
			 Administration Act of 1966 that were made by the National Wildlife Refuge
			 System Improvement Act of 1997 (Public Law 105–57) require that the Secretary
			 of the Interior shall prepare a comprehensive conservation plan for each
			 national wildlife refuge within 15 years after the date of enactment of such
			 Act: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)the United States Fish and Wildlife Service
			 should incorporate consideration of the effects of global warming and sea-level
			 rise into the comprehensive conservation plan for each coastal national
			 wildlife refuge;
			(2)each such
			 comprehensive conservation plan should address, with respect to the refuge
			 concerned, how global warming and sea-level rise will affect—
				(A)the ecological
			 integrity of the refuge;
				(B)the distribution,
			 migration patterns, and abundance of fish, wildlife, and plant populations and
			 related habitats of the refuge;
				(C)the archaeological
			 and cultural values of the refuge;
				(D)such areas within
			 the refuge that are suitable for use as administrative sites or visitor
			 facilities; and
				(E)opportunities for
			 compatible wildlife-dependent recreational uses of the refuge; and
				(3)the Director of
			 the United States Fish and Wildlife Service, in consultation with the United
			 States Geological Survey, should conduct an assessment of the potential impacts
			 of global warming and sea-level rise on coastal national wildlife
			 refuges.
			
